           Case 3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 1 of 19




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


RAM D. GOPAL                                             : CIVILACTION NO:
     PLAINTIFF,
V.                                                       :


UNIVERSITY OF CONNECTICUT,
SUSAN HERBST, CRAIG KENNEDY,
JOHN ELLIOT, BRUCE GELSTON                               :
AND STEPHANIE REITZ,
     DEFENDANTS                                          : NOVEMBER 14, 2019


                                         COMPLAINT

      I.       NATURE OF ACTION

       1.      This is an action for racial discrimination and retaliation in violation of Title

               VII of the Civil Rights Act, as amended, 42 U.S.C.§ 2000e (“Title VII”), the

               Civil Rights Act of 1991, and denial of due process and equal protection

               pursuant 42 U.S.C. § 1983 and the Fourteenth Amendment to the United States

               Constitution.

II.         JURISDICTION AND VENUE

       2.      The Court has jurisdiction over the subject matter of this action pursuant to 42

               U.S.C. § 2000e-5(f)(3) and 28 U.S.C. §§1331, 1343, and 1367.

       3.      Venue is proper within this judicial district pursuant to 28 U.S.C. §1391

               because all of the events or omissions giving rise to the claims occurred in the

               State of Connecticut and this District.
        Case 3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 2 of 19




III.         PARTIES

       4.     The Plaintiff, RAM D. GOPAL (“Gopal” or “plaintiff”), at all times mentioned

              herein, was an Asian-American male, Operations Information Management

              GE Endowed Professor and Department Head at the University of Connecticut,

              School of Business, (“OPIM”) and was a resident of the State of Connecticut.

       5.     The Defendant, UNIVERSITY OF CONNECTICUT (“UCONN”), at all times

              mentioned herein, was a state agency of public higher educational established

              pursuant to Connecticut General Statutes § 10a-1.

       6.     The Defendant, SUSAN B. HERBST (“Herbst”), at all times mentioned

              herein, was the president of UCONN and a resident of the State of Connecticut.

       7.     The Defendant, CRAIG KENNEDY (“Kennedy”), at all times mentioned

              herein, was the provost at UCONN and a resident of the State of Connecticut.

       8.     The Defendant, JOHN ELLIOT (“Elliot”), at all times mentioned herein, was

              the dean of the School of Business at UCONN and a resident of the State of

              Connecticut.

       9.     The Defendant BRUCE GELSTON, (“Gelston”), at all times mentioned

              herein, was an investigator and Associate Compliance Officer at the Office of

              University Compliance (“OUC”) at UCONN and a resident of the State of

              Connecticut.

       10.    The Defendant STEPHANI REITZ, (“Reitz”), at all times mentioned herein,

              was the Spokeswoman at UCONN and a resident of the State of Connecticut.

       11.    Defendants’ principal place of business and primary campus is located in

              Storrs, Connecticut.




                                                                                          2
       Case 3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 3 of 19




IV.         FACTS APPLICABLE TO ALL CAUSE OF ACTION

      12.     This case involves denial of due process, systemic discrimination and unequal

              treatment based upon race.

      13.     UCONN employs more than fifty people.

      14.     Plaintiff was employed by UCONN from September 1, 1993 and worked at

              UCONN continually until his termination on August 29, 2018.

      15.     Plaintiff’ was a conscientious, hard-working and successful employee for his

              entire time at UCONN.

      16.     Plaintiff received exemplary performance evaluations during his entire tenure

              at UCONN.

      17.     On or about December 15, 2017, Herbst, Kennedy and Elliot without any

              legitimate basis, initiated an expansive investigation against plaintiff.

      18.     This investigation was based on a specious anonymous complaint about travel

              policy violations at OPIM.

      19.     This anonymous report did not identify the plaintiff.

      20.     The source format and date received of the complaint was not identified.

      21.     This anonymous complaint did not establish any legitimate cause to investigate

              plaintiff.

      22.     Despite this lack of cause, UCONN, Herbst, Kennedy and Elliot initiated an

              expansive and intrusive investigation against plaintiff.

      23.     Herbst, Kennedy and Elliot, without any legitimate basis or allegation ordered

              OUC to investigate plaintiff.

      24.     Thereafter, OUC assigned Gelston to conduct the investigation.




                                                                                          3
 Case 3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 4 of 19




25.   Gelston, at the behest of Herbst, Kennedy and Elliot, conducted a racially

      motivated, overbroad, malicious and intrusive investigation of plaintiff.

26.   The anonymous complaint did not identify plaintiff but referred to a

      “department head” at OPIM, a position also held by other white professors at

      UCONN.

27.   Despite this, Defendants determined that the “department head” referred to in

      the anonymous complaint was plaintiff.

28.   Gelston, at the behest of the UCONN, Herbst, Kennedy and Elliot, conducted

      a biased investigation of unspecified and anonymous charges, and purposely

      excluded exculpatory evidence and witnesses.

29.   Gelston’s investigation went beyond the scope of his authority.

30.   On or about May 22, 2018, Gelston submitted to Herbst, Kennedy and Elliot

      his “Final Report”, which falsely and maliciously stated that plaintiff violated

      UCONN’s travel policy.

31.   Defendants falsely and maliciously found that plaintiff improperly approved

      travel vouchers.

32.   Defendants’ investigation falsely inferred that plaintiff committed thievery at

      UCONN.

33.   Defendants ignored exculpatory evidence that plaintiff and others provided to

      the them.

34.   Travel and overtime approval procedures that were enforced against plaintiff

      were ignored as to other non-minority employees.




                                                                                    4
 Case 3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 5 of 19




35.   Defendants were aware that their School of Business had inept procedures that

      were not uniformly enforced.

36.   Other non-minority employees had similar supposed travel procedure

      violations and were not investigated or disciplined.

37.   Material witnesses that would have countered the anonymous allegation were

      not interviewed by defendant.

38.   These witnesses included James Marsden(“Marsden”), a fellow OPIM

      professor and former Department Head; Rachel Greene, School of Business

      Fiscal Manager; Cyndi Soucy, (“Soucy”), School of Business-Director of

      Administration; Glenn Harzewski, Travel Services Travel Manager, and

      numerous other faculty members and staff.

39.   Kennedy and Elliot falsely stated that no one approved the travel requests that

      were the basis of plaintiff’s violation of UCONN’s travel policy and later

      termination.

40.   Defendants ignored the fact that plaintiff followed all of UCONN Travel

      Office and payroll rules the same way as other professors and employees.

41.   On July 26, 2018, Elliot, who is Caucasian, notified plaintiff that he was

      recommending termination based upon the false findings by Gelston that

      plaintiff violated the UCONN’s “Policy”.

42.   On August 29, 2018, plaintiff was subjected to an oppressive and manipulative

      meeting with defendants in which he was told that he would be fired if he did

      not resign.




                                                                                   5
 Case 3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 6 of 19




43.   At this meeting, plaintiff was not provided an opportunity to be heard

      regarding the decision to fire him.

44.   Plaintiff was eligible for his full pension on September 1, 2018.

45.   Defendants demanded his resignation two days before he would be eligible for

      a full pension pursuant to the Defendants’ personnel rules and state law.

46.   On the day he was terminated, plaintiff pleaded with defendants to let him

      continue in his position for two more days so that he could receive his full

      pension that accrued at that time.

47.   Defendants maliciously denied plaintiff’s request to stay employed long

      enough to obtain this pension benefit, telling him he would be fired, when they

      knew, but did not tell him, that they would characterize his termination as, “not

      in good standing”.

48.   Thereafter, plaintiff became aware that his forced resignation, was

      characterized publicly as, “not in good standing”.

49.   There is no distinction between being fired and resignation, “not in good

      standing”.

50.   Plaintiff was subjected to disparate treatment in the manner in which the

      investigation was initiated, conducted and finalized, and by the termination of

      his employment.

51.   Plaintiff was treated differently than other employees based upon his race
      Asian-American, color, national origin, and ancestry.
52.   Other similarly situated Caucasian individuals employed by the Defendants

      were treated differently than plaintiff:




                                                                                     6
Case 3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 7 of 19




    a. Marsden, who is Caucasian, is employed by Defendant as a UCONN Board

       of Trustees Distinguished Professor and former department head.

    b. Marsden, who was not investigated or disciplined, used the same travel and

       wage approvals, including wage approvals for the same subordinates as

       plaintiff.

    c. Marsden, who was not investigated or disciplined, used the same process

       for overtime approvals and travel, and in accordance with the guidelines

       established by UCONN, Elliot and Director of Administration Cyndi Soucy

       in conjunction with Travel Services.

    d. Defendants have not initiated investigation, or any discipline, against Elliot,

       Marsden, Soucy, Greene or Harzewski-Burl, all Caucasian, who approved

       or used travel and compensation that plaintiff was disciplined for abusing.

    e. Defendants continue to employ James “Jim” Calhoun, (“Calhoun”) who is

       Caucasian, was Head Coach of the Defendant’s Men’s Basketball Program

       and found to have engaged in conduct in violation of NCAA rules and

       regulations following an investigation by the NCAA and UCONN.

    f. Defendants have not initiated termination proceedings or forced Calhoun to

       resign “not in good standing”, and in fact continue to pay him, as “Special

       Assistant to the Director of Athletics” with a total payment of $401,592.94

       for fiscal year 2018.

    g. These Caucasian employees were treated differently than Plaintiff.




                                                                                     7
 Case 3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 8 of 19




53.     Defendants violated the plaintiff’s property rights in the following ways:

      a. Plaintiff was a member of the University of Connecticut Chapter of the

         American Association of University Professors (“AAUP”).

      b. On or about July 1, 2017, UCONN and AAUP renewed a collective

         bargaining agreement set to expire on June 30, 2021, (“CBA”).

      c. CBA Article 12.1 states: “…personnel file shall mean any file that may be

         used in evaluating the performance or conduct of any member of the

         bargaining unit.”

      d. CBA Article 12.4 states: “No anonymous material shall be included in a

         personnel file”.

      e. Defendants violated CBA article 12.4 by placing “anonymous material” in

         plaintiff’s personnel file.

      f. CBA Article 27, Discipline for Tenured Faculty states, inter alia: The

         parties agree that, except for serious misconduct, dismissal should occur

         only as the final step in a progressive disciplinary system..

      g. Defendants’ racially biased and sham investigation and discipline violated

         CBA Article 27.

54.   Defendants actions became the catalyst and basis for the following

      discriminatory and adverse employment actions:

         a. Plaintiff was subjected to a hostile work environment from March 2018
             to August 29, 2018, the time he left UCONN.
         b. Plaintiff was threatened with criminal prosecution if he did not resign.
         c. Plaintiff was denied the opportunity of proper union representation
         during a rushed termination process.




                                                                                     8
 Case 3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 9 of 19




         d. Plaintiff was forced to resign on August 29, 2018, two days before he
         would have received a full pension for 25 years of employment.
         e. Plaintiff’s resignation was, without any legitimate basis, characterized as
         in “not in good standing.”
         f. Non-payment for extra class teaching totaling approximately $15,000.
         g. Lost wages, health and pension time and benefits.
         h. Emotional distress damages.


55.   Defendants did not allow plaintiff time to investigate the charges brought
      against him.
56.   Plaintiff was subjected to harassment, and false administrative charges by

      defendants, who, jointly and severally, maintained them to harm plaintiff’s

      employment and career.

57.   Plaintiff was treated differently than other similarly situated individuals and

      retaliated against by work place harassment, suspension and constructive

      termination.

58.   UCONN has a pattern and practice of treating minority individuals of color

      differently than their non-black cohorts.

59.   Defendants Herbst, Kennedy, Elliot and Reitz published the following false

      and defamatory statements:

      a. On September 11, 2018, to the Hartford Courant:

                UConn expects all of its employees to comply with university
                and state policies. The audit found that the department head
                violated existing UConn policies; this misconduct was not due
                to a lack of applicable polices.

      b. On September 11, 2018, to Fox61 News:

             The audit found that the department head violated existing
             UConn policies; this misconduct was not due to a lack of


                                                                                     9
Case 3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 10 of 19




             applicable polices…His resignation is listed in university files
             as reflecting that he left ‘not in good standing’…

      c. On September 20, 2018, to the Journal Inquirer:

                The university’s investigation also found that Gopal
                violated UConn’s policy…UConn expects all of its employees
                to comply with university and state polices, Reitz said. The
                audit found that the department head violated existing UConn
                policies…This misconduct was not due to a lack of applicable
                policies.

60.   The Defendant initiated media coverage of confidential information and false
      allegations and discipline in order to damage plaintiff’s reputation and to
      further discriminate against him.
61.   The negative media coverage resulted in plaintiff’s inability to readily obtain
      comparable employment in his field.
62.   Defendants published to the media the confidential, false and deceitful

      internal investigation report.

63.   The aforementioned reports and publications falsely and maliciously inferred

      that plaintiff was a deceptive dishonest employee, a thief and criminal.

64.   Other non-minority employees with similar allegations were not forced out of

      their employment with their tenure negatively described.

65.   The defendants, during all times mentioned in this action, acted under color of

      law of the Constitution and Statutes of the United States and State of

      Connecticut, the laws, charter, ordinances, policies, rules, regulations, customs

      and usages of the State of Connecticut.

66.   The injuries to the plaintiff were the direct and proximate cause of the

      intentional actions of the defendants, and s a consequence of the defendants

      actions the plaintiff suffered significant economic harm, humiliation, pain,




                                                                                    10
     Case 3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 11 of 19




           embarrassment, anxiety, stress, emotional mental upset, loss of sleep, lost

           revenue, continued professional harm and attorney’s fees.

V.     COUNT ONE- RACIAL DISCRIMINATION (TITLE VII)

     67.   Plaintiff realleges all paragraphs as set forth fully herein.

     68.   At all times relevant to this Complaint, UCONN was an employer within the

           meaning of Title VII § 2000e-2.

     69.   42 U.S.C. § 2000e-2(a) (Title VII) prohibits employers from discriminating

           “against any individual with respect to her compensation, terms, conditions, or

           privileges of employment, because of such individual’s race, color, religion,

           sex or national origin.”

     70.   Plaintiff is Asian-American, a member of a protected class; was qualified for

           the position he held; was subject to an adverse employment action; and the

           adverse action occurred under circumstances giving rise to an inference of

           discrimination.

     71.   Plaintiff was part of a “protected class”, a distinct group of individuals, Asian-

           American, which UCONN categorically treated differently.

     72.   UCONN discriminated against plaintiff based upon his race and color.

     73.   Defendants were motivated in their actions by a racially discriminatory bias.

     74.   Plaintiff was subjected to disparate treatment by UCONN.

     75.   UCONN has an employment practice of only investigating minority faculty

           employees for misconduct and discipline and ignoring allegations of

           misconduct against white faculty employees.




                                                                                          11
Case 3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 12 of 19




76.   UCONN’s employment practice of only investigating minority employees has

      resulted in a disproportionately adverse effect on this protected class of

      employees.

77.   UCONN had a less discriminatory alternative to the investigation and

      discipline and then termination of protected class employees, including the

      plaintiff.

78.   UCONN poses a facially legitimate reason for its employment decisions but

      it is a pretext for discrimination.

79.   Defendant and its subordinates, conspired to build a pretextual case to

      terminate plaintiff’s employment and academic standing by manufacturing

      false and damaging allegations, filing false and damaging reports, creating a

      hostile and discriminatorily antagonistic work environment in order to force

      plaintiff to leave his work position.

80.   UCONN actions and termination of plaintiff violated Title VII.

81.   Plaintiff received a “Release of Jurisdiction” letter for her complaint against

      UCONN from the Connecticut Commission on Human Rights and

      Opportunities (“CHRO”), Docket Number 1940301 on October 2, 2019.

      (Attached as Exhibit 1).

82.   Plaintiff received a “Right to Sue” letter from the United States Equal

      Employment Opportunity Commission (“EEOC”), Docket Number 16A-

      2019-00753 on November 4, 2019. (Attached as Exhibit 2).

83.   As a direct and proximate result of defendant UCONN’s hostile,

      discriminatory and retaliatory treatment of him, plaintiff has suffered, and




                                                                                  12
      Case 3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 13 of 19




            continues to suffer, adverse job consequences, lost wages, lost academic

            advancement, lost professional standing, economic damages, pain, mental

            anguish, loss of enjoyment of life and damage to his reputation and career.

      84.   Plaintiff seeks injunctive relief enjoining UCONN from engaging in such

            unlawful employment practices, and an order that UCONN take affirmative

            action including reinstatement or hiring of employees, including plaintiff, with

            back pay and such other equitable relief as the court deems appropriate.



VI.     COUNT TWO – FOURTEENTH AMENDMENT DUE PROCESS

      85.   Plaintiff realleges all paragraphs as set forth fully herein.

      86.   At all times relevant to this Complaint, plaintiff was a tenured endowed

            professor at UCONN.

      87.   Plaintiff had a property interest in his continued employment.

      88.   CBA Article 27 A- Discipline for Tenured and/or Tenured-Track Faculty

            states that dismissal for tenured faculty shall be only for just cause.

      89.   CBA Article 27 B states that union members are entitled to a hearing before

            dismissal.

      90.   Plaintiff was denied a meaningful notice and opportunity to be heard, a

            hearing, before he was terminated from his position.

      91.   CBA Article 32- Due Process in University Personnel Matters states:

               Due process requires that the University protect members
               from discrimination, prejudice, and distortion in their records
               pertaining to evaluation for promotion, tenure and any other
               University personnel matter.

      92.   Defendants denied plaintiff the protection set forth in Article 32.


                                                                                          13
Case 3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 14 of 19




93.    Defendants did not provide plaintiff adequate “notice or opportunity to be

       heard” before terminating him.

94.    Defendants knew that their termination of plaintiff, later characterized by them

       as “not in good standing”, would deny plaintiff protection pursuant to the

       Fourteenth Amendment Due Process Clause.

95.    Herbst, Kennedy, Elliot and Reitz made false stigmatizing statements about

       plaintiff to the public.

96.    Herbst, Kennedy, Elliot and Reitz’s stigmatizing statements called into

       question the plaintiff’s good name, reputation, honor and integrity.

97.    Herbst, Kennedy, Elliot and Reitz stigmatizing statements were made

       concurrently and in close temporal relationship to plaintiff’s dismissal from

       his government employment.

98.    Plaintiff’s rights under the Fourteenth Amendment Due Process Claus were

       violated pursuant to the stigma-plus theory.

99.    Defendants had the legal duty to establish, enforce, direct, supervise and

       establish and control policies, customs, practices, usages, and procedures to be

       used by State officials.

100.   Defendants conspired through commission and omission by these acts against

       plaintiff in retaliation for his assertion of rights guaranteed under the

       aforementioned statutes, policies, laws and the United States Constitution.

101.   Plaintiff seeks injunctive relief enjoining UCONN from engaging in such

       unlawful employment practices, in violation of the Fourteenth Amendment

       Due Process clause of the United States Constitution and an order that




                                                                                     14
       Case 3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 15 of 19




              UCONN take affirmative action including reinstatement or hiring of

              employees, including plaintiff, with back pay and such other equitable relief

              as the court deems appropriate.

       102.   Plaintiff seeks a declaratory judgment that the Defendants are in violation of

              the Fourteenth Amendment Due Process clause of the United States

              Constitution.

VII.     COUNT THREE – FOURTEENTH AMENDMENT EQUAL PROTECTION

       103.   Plaintiff realleges all paragraphs as set forth fully herein.

       104.   The Equal Protection Clause of the Fourteenth Amendment commands that no

              government, “deprive to any person within its jurisdiction the equal protection

              of the laws” and requires that the government treat all similarly situated people

              alike.

       105.   The defendants, by their conduct violated the Equal Protection rights

              guaranteed to Plaintiff by the Fourteenth Amendment to the United States

              Constitution.

       106.   Plaintiff was part of a “protected class”, a distinct group of individuals, Asian-

              American, which UCONN categorically treated differently.

       107.   Plaintiff was subjected to selective enforcement of discipline in that he was (1)

              treated differently from other similarly situated individuals, as set forth above,

              and (2) that such differential treatment was based on impermissible

              consideration of his race and intended to inhibit his exercise of his rights and

              inflicted with malice, bad faith and intent to injure.




                                                                                             15
       Case 3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 16 of 19




       108.   Defendants engaged in a policy of only investigating minority faculty

              employees for misconduct, while discounting and not investigating similar

              allegations and/or awareness of misconduct by white faculty employees.

       109.   Defendants, by their conduct, violated the plaintiff’s Equal Protection rights

              guaranteed to the plaintiff by the Fourteenth Amendment to the United States

              Constitution.

       110.   Defendants orchestrated a joint effort to force plaintiff from his government

              employment and prevent him from receiving the equal protection of the laws.

       111.   Plaintiff seeks injunctive relief enjoining UCONN from engaging in such

              unlawful employment practices, in violation of the Fourteenth Amendment

              Equal Protection clause of the United States Constitution, and an order that

              UCONN take affirmative action including reinstatement or hiring of

              employees, including plaintiff, with back pay and such other equitable relief

              as the court deems appropriate.

       112.   Plaintiff seeks a declaratory judgment that the Defendants are in violation of

              the Fourteenth Amendment Equal Protection clause of the United States

              Constitution.



VII.     ACTUAL DAMAGES

       113.   Plaintiff pleads for pre and post judgment interest at the maximum allowable

              rate. Plaintiff is entitled to actual damages, back pay, front pay, out of pocket

              expenses, loss of benefits, consequential damages, damage to his reputation

              past and future, lost and future wages, lost and future wage-earning capacity.




                                                                                            16
   Case 3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 17 of 19




WHEREFORE, THE PLAINTIFF CLAIMS:

              1. Compensatory money damages from each defendant;

              2. A declaratory judgment that the Defendants’ acts, policies and

                  practices herein described have violated Plaintiff’s rights under the

                  Fourteenth Amendment to the United States Constitution as

                  guaranteed pursuant to 42 U.S.C. § 1983;

              3. Injunctive relief prohibiting the Defendant from continuing their

                  illegitimate, discriminatory and retaliatory practices and reinstating

                  plaintiff with all back pay and benefits, including credit towards his

                  pension;

              4. Punitive damages from each defendant;

              5. Any and all nominal damages from defendant;

              6. Attorney’s fees pursuant to Title VII and 42 U.S.C. §§ 1988.

              7. All costs associated with the bringing of his lawsuit;

              8. Such other relief as in equity may pertain.



                           CLAIM FOR A JURY TRIAL

          The plaintiff requests a trial by jury for all issues in this case.

                                           PLAINTIFF,
                                           RAM D. GOPAL


                                        BY:     /s/ James S. Brewer (ct 07019)
                                                    James S. Brewer
                                                    67 Russ Street
                                                    Hartford, CT 06106
                                                    860-217-0652
                                                    jbreweratty@gmail.com


                                                                                     17
Case 3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 18 of 19
         EXHBIT 1
CaseEXHBIT       2
     3:19-cv-01810-VAB Document 1 Filed 11/15/19 Page 19 of 19
